Citation Nr: 1119809	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 10 percent for status post arthroscopic surgery with partial lateral meniscectomy, left knee, with residual scars and degenerative changes.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2000 to March 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of hypertension.

2.  The Veteran does not currently have a diagnosis of a right knee disorder.

3.  The Veteran does not currently have a diagnosis of a back disorder.

4.  The Veteran does not currently have a diagnosis of bilateral hearing loss.

5.  The Veteran does not currently have a diagnosis of tinnitus.

6.  The Veteran's left knee disorder is manifest by flexion to 118 degrees, extension to -6 degrees, and no subluxation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for a rating in excess of 10 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in October 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Records from a private chiropractor have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations for his service connection claims.  However, as discussed below, there is no competent and credible evidence that the Veteran has been diagnosed as having current hypertension, right knee, back, hearing loss, or tinnitus disorders, and there is no competent and credible evidence of any hypertension, right knee, back, hearing loss, or tinnitus symptoms that may be related to a disease or injury in service.  The Veteran has not reported a continuity of hypertension, right knee, back, hearing loss, or tinnitus symptomatology, there is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  VA examinations for the service connection claims are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background-Service Connection Claims

The service treatment records show that in November 2000 the Veteran had a blood pressure reading of 122/46.  A December 2000 treatment record indicates a blood pressure reading of 123/43.  An emergency department report from December 2000 reflects a blood pressure reading of 148/56.  Outpatient records from a private chiropractor dated in December 2000 and January 2001 contain the Veteran's report of back pain and tenderness.  The February 2001 Medical Discharge Board report reflects that the Veteran had diagnoses of dysthymia, attention deficit disorder learning disorder, and status post left meniscectomy at the time of his discharge.  The report further indicates that the Veteran denied a significant medical history other than his January 2001 left knee surgery.

During a VA general examination in June 2001, the examiner noted that the Veteran denied any history of hypertension.  It was further noted that the Veteran denied any constant ringing in his ears and tinnitus.  The Veteran indicated that he was involved in a motor vehicle accident in 1998 and had some right scapular pain since that time; he also indicated that he had been evaluated with X-rays that were normal.

The examiner recorded a blood pressure reading of 110/70.  The Veteran's ears were noted to be symmetric, nontender, and clear.  The examiner found no evidence of swelling, erythema, crepitus, warmth, or tenderness in the right knee.  McMurray, anterior, and posterior drawer tests were negative for the right knee.  The examiner observed that there was no tenderness of the lumbar or the thoracic spine at that time.  There was no tenderness of the right scapular region to palpation.  The range of motion of the lumbar spine and the bilateral shoulders was normal.  Straight-leg raising was negative bilaterally.  The examiner gave a diagnosis of history of motor vehicle accident prior to service with complaints of right scapular pain with a normal exam.

Analysis-Service Connection Claims

Concerning the claims for service connection for hypertension, right knee disorder, back disorder, bilateral hearing loss, and tinnitus, the Board finds that the present claims for service connection must fail, as there is no competent and credible medical evidence of current disabilities for which service connection can be granted.

Concerning the claim for service connection for hypertension, the Board notes that the service treatment records and post-service treatment records are negative for any signs, symptoms, or treatment for hypertension.  To the extent that the Veteran has asserted that he has hypertension, the Board notes that laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  The Veteran has not claimed to be reporting a contemporaneous medical diagnosis of hypertension, and hypertension is not a disease that is capable of lay observation.  As such, the Veteran's statements concerning a diagnosis of hypertension are not competent.

Although the Veteran has complained of back and right knee pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has current back or right knee disabilities underlying his complaints of pain.

The Board recognizes that in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

The Veteran is certainly competent to report symptoms of right knee pain, back pain, hearing loss, and tinnitus, as those are symptoms that are easily observable by a person with no medical training.  However, the Board observes that beyond his August 2008 claim, the Veteran has made no further statement regarding his claimed right knee disorder, back disorder, bilateral hearing loss, and tinnitus.  While the Veteran complained of back pain to a private chiropractor in December 2000 and January 2001, those complaints did not result in a diagnosis of a back disorder.  Further, although the Veteran complained of back pain to a VA examiner in June 2001, that examiner indicated that examination of the Veteran's back was normal.  The other treatment records are negative for any signs, symptoms, or diagnoses of a right knee disorder, hearing loss, or tinnitus.  In fact, during the June 2001 VA examination, the Veteran expressly denied experiencing tinnitus.  As the Veteran has sought medical treatment for other medical concerns, it is reasonable to expect that a right knee disorder, back disorder, hearing loss, and/or tinnitus would have been diagnosed by at least one of the medical observers.  However, no such disabilities have been noted.  As such, the Board finds that the other evidence of record outweighs the Veteran's contention that he has current hypertension, right knee, back, bilateral hearing loss, and tinnitus disabilities.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disabilities for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for hypertension, right knee disorder, back disorder, bilateral hearing loss, and tinnitus must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Law and Regulations-Increased Rating

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's left knee disability has been evaluated under Diagnostic Code 5259, for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a.  The left knee has been evaluated as 10 percent disabling, which is the maximum schedular evaluation available under DC 5259.

Factual Background-Increased Rating

The Veteran filed his current claim for an increased rating in August 2008.  He has made no further independent statements regarding his left knee disorder beyond his initial August 2008 claim for an increased rating.

On VA examination in April 2009, the Veteran reported experiencing constant popping and cracking noises.  The examiner noted that the Veteran denied experiencing pain, weakness, redness, or locking.  The Veteran said that he experienced stiffness, swelling, heat, giving way, and fatigability.  He stated that he took Tylenol and did not have flare-ups of pain.  However, he had flare-ups of swelling and increased heat two or three times per week.  He mentioned that when he was sitting on a couch he was unable to straighten his leg.  He did not use a brace for workouts.  He reported no new surgery, injuries, or dislocations.  He mentioned that in his work as a service technician, his knee could slow him down.

On objective examination, the examiner observed that the Veteran was able to perform about three-quarters of a squat and was able to flex his left knee to 118 degrees.  The examination was negative for additional swelling, heat, or redness.  Anterior drawer, patellar compression, and varus/valgus testing were all negative.  Extension was to negative six degrees with a complaint of tightness.  On repetitive motion, there were no flare-ups of pain, weakness, fatigue, lack of endurance, or incoordination.  After three repetitions of motion, the Veteran was able to flex to 131 degrees.  An X-ray revealed moderate degenerative disease of the left knee with narrowing of the medial compartment and patellofemoral joint space.  The diagnosis given was status post-arthroscopic surgery with partial lateral meniscectomy, left knee, with residual scars and moderate degenerative changes.

Based on the evidence of record, the Board finds that the criteria for rating in excess of 10 percent for a left knee disorder have not been met throughout the entire period of appeal.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5259, the maximum schedular evaluation available for symptomatic removal of semilunar cartilage is 10 percent.   As the Veteran is currently in receipt of the maximum rating under Diagnostic Code 5259, higher schedular evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board has also considered if a separate rating is warranted for the Veteran's left knee disorder under Diagnostic Code 5257, for recurrent subluxation or lateral instability.

Under Diagnostic Code 5257, 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

In this case, the Board finds that Diagnostic Code 5257 is not for application.  Although the Veteran reported in the April 2009 VA examination that he had experienced giving way in the past, his complaints did not appear on objective examination.  In fact, the examiner noted that anterior drawer, patellar compression, and varus/valgus testing were all negative.  The Board finds that the VA examiner's report outweighs the Veteran's contentions regarding any subluxation or laxity of his left knee, as the VA examiner is an objective medical professional who impartially reported the results of a medical examination.  Concerning the Veteran's statements regarding his left knee, while he is competent to report experiencing left knee pain, the Board is mindful that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As the weight of the competent, credible evidence of record indicates that the Veteran's left knee disorder is not manifest by subluxation or instability, Diagnostic Code 5257 is not for application.

Additionally, the Board has also considered if a separate rating is warranted for the Veteran's left knee disorder under Diagnostic Code 5260 or 5261, for limitation of flexion or extension.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a separate compensable rating under DC 5260 or DC 5261.  During the time period relevant to this appeal, the evidence reflects that left knee flexion was limited, at worst, to 118 degrees.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.  There has also been no evidence of limitation of extension of the left knee, as the VA examiner found that the Veteran was able to extend his left knee to negative six degrees.  Hence, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board has carefully considered DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, according to the April 2009 VA examination report, the Veteran denied experiencing pain and weakness.  Although he reported swelling and fatigability, the VA examination report reflects that the Veteran's left knee flexion actually improved on repetitive motion.  As such, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has also considered whether there is any basis for assignment of a higher rating for the left knee disorder under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, instability, or other deformity, evaluation of the left knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Finally, consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disability.  

Additionally, while the Veteran has indicated that his left knee slows him down at work, he has not asserted that his left knee disability interferes markedly with his employment.  The Board notes that he has not been hospitalized for this disability during the pendency of this appeal.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left knee disorder, pursuant to Hart, and that the claim for an increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

Service connection for a right knee disorder is denied.

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 10 percent for a left knee disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


